DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/8/2022 has been entered.

Status of Claims
Claims 2 and 12 have been amended in the response filed 3/8/2022.
Claims 3-11 and 13-21 remain in a previous presentation.
Claim 22 is new
Claims 2-22 are currently pending and considered below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-9, 12-14, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0072189 to Jena, et al. (“Jena”) in view of U.S. Patent Publication No. 2017/0212124 to Thalhammer, et al. (“Thalhammer”) in further view of U.S. Patent Publication No. 2015/0310634 to Babcock, et al. (“Babcock”).

Regarding Claim 2, Jena discloses: 
A system, comprising: (Abstract: a system); a database; ([0009]: a mobile device includes a database of calibration colors in memory) a server associated with the database ([0009]: data can be transferred from mobile device and the remote server, making them associated with one another) configured to: 
receive, from a mobile device, information associated with a testing device ([0017]: a mobile device captures an image for use in a digital test), wherein the testing device is configured to receive a biologic ([0029]: a colorimetric test strip is exposed to a test fluid); 
receive an RGB image of the testing device from the mobile device ([0014]: the image of the colorimetric test strip, which is used by the system, is acquired by a mobile device, meaning that the image would be received from the mobile device);
identify RGB color values for a plurality of pixels of the RGB image ([0032]: analyzing the image to obtain color values); 
create a single normalized value ([0119]: computing a single color value) relative to a particular color of one of the RGB color values ([0119]: the single color value is computed using median/mean statistics of the color values in the area) associated with the remaining pixels ([0119]: the single computed color is associated with the colors within an area, which are remaining pixels);
provide diagnostic test results based on the single normalized color value ([0009]: a specific test result is based on a calibration, see also [0032], analyzing an image based on an in situ calibration color);
store the diagnostic test results on the database associated with the server (para. [0009]: the detected color is stored on the mobile device); and
link the stored diagnostic test results with the biologic collected using the agent-induced material swab within the database. (para. [0018]: a colorimetric test strip is exposed to a test fluid (construed as linked), and the test strip color is compared to calibration colors stored in memory)
Jena does not explicitly recite, but Thalhammer teaches that it is old and well known in the art of healthcare to include from an agent-induced material swab device (Thalhammer, para. [0076]: a sample swab); and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution (Thalhammer, para. [0076]: collecting a patient sample and submerging the sample in a solution) to obtain samples.
Thalhammer further teaches that it is old and well known in the art of healthcare to link samples such that the diagnostic test results are linked to other diagnostic test results concerning a same biologic type within the database. (Thalhammer, para. [0013]: calibrator samples contain a given concentration of the analyte to be detected (other diagnostic with a same biologic type), and the samples are compared to real samples (diagnostic test result) to interpret the concentration of the analyte in the sample).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include from an agent-induced material swab device; and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution, as taught by Thalhammer, in order to obtain samples because Thalhammer teaches that such methods improve sampling.
Babcock teaches that it is old and well known in the art of healthcare to determine certain ones of the plurality of pixels of the RGB image ([0096]: flatfield adjustment of an image) to have RGB color values that define the certain ones of the plurality of pixels as outliers ([0096]: the flatfield adjustment compensates for any variation in areas that should be “white,” which would make a color other than “white” an outlier); 
discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels ([0097]: color corrections, which would discard areas of color variation, is applied to the image);
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to determine certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers; discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels;, as taught by Babcock, in order to reduce image noise because Babcock teaches that such methods normalize test strip images.

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the solution is a chemical catalyst. (Jena, para. [0005]: the test strips can include electrochemical strips).

Regarding claim 4, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the testing device includes a plurality of immunoassay test strips. (Jena, para. [0156]: testing includes immunoassay testing).

Regarding claim 6, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses:
wherein the mobile device includes a camera (Jena, Abstract: a mobile device including a camera), a viewing screen (Jena, para. [0115]: screen 310), and a software application stored thereon (Jena, para. [0115]: software stored in memory of the mobile device), wherein the software application provides executable instructions (Jena, para. [0115]: software) that, when executed, cause the mobile device to:
initiate operation of the camera of the mobile device (Jena, para. [0009]: the camera automatically detects colors of the colorimetric strip);
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (Jena, para. [0105]: the image is presented on the display for alignment);
detect when an alignment of the alignment graphic and the alignment target has taken place (Jena, para. [0105]: the preferred alignment is shown);
capture an image of the testing device (Jena, para. [0105]: the camera captures an image);
process the image to determine pixel count (Jena, para. [0147]) and line intensity of a test line of each of the plurality of immunoassay test strips (Jena, para. [0152]: color intensity);
compare one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (Jena, para. [0147]: compared to calibration target); and 
present test results on the viewing screen. (Jena, para. [0146]: the results (“reports”) are displayed).

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the control is a dataset from previously conducted tests stored on a database and accessed by the software application. (Jena, para. [0017]: the calibration colors are detected by the camera and stored in memory).

Regarding claim 8, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the test results include a quantitative result (Jena, para. [0015]: the system produces a test reading, which can be a quantitative result).

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the quantitative result includes a reaction rating (Thalhammer, para. [0084]: creating a qualitative result include the quantity of a particular analyte).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include wherein the quantitative result includes a reaction rating, as taught by Thalhammer, in order to determine quantity of analyte because Thalhammer teaches that such methods improve testing.

Regarding claim 12, Jena discloses: 
A method, comprising: ([0007]: a method of securing a deceased person’s information in an encrypted/de-identified format);
receiving, by a server from a mobile device, information associated with a testing device ([0017]: a mobile device captures an image for use in a digital test), wherein the testing device is configured to receive a biologic ([0029]: a colorimetric test strip is exposed to a test fluid); 
receiving, at the server, an RGB image of the testing device from the mobile device ([0014]: the image of the colorimetric test strip, which is used by the system, is acquired by a mobile device, meaning that the image would be received from the mobile device); 
identifying, by the server. RGB color values for a plurality of pixels of the RGB image ([0032]: analyzing the image to obtain color values);
create a single normalized value ([0119]: computing a single color value) relative to a particular color of one of the RGB color values ([0119]: the single color value is computed using median/mean statistics of the color values in the area) associated with the remaining pixels ([0119]: the single computed color is associated with the colors within an area, which are remaining pixels);
providing, by the server, diagnostic test results based on the single normalized color value ([0009]: a specific test result is based on a calibration, see also [0032], analyzing an image based on in situ calibration);
storing, by the server, the diagnostic test results on a database associated with the server (para. [0009]: the detected color is stored on the mobile device, which includes a database of calibration colors in memory, and data can be transferred from mobile device and the remote server, making them associated with one another); and 
linking, by the server, the stored diagnostic test results with the biologic collected using the agent-induced material swab within the database. (para. [0018]: a colorimetric test strip is exposed to a test fluid (construed as linked), and the test strip color is compared to calibration colors stored in memory)
Jena does not explicitly recite, but Thalhammer teaches that it is old and well known in the art of healthcare to include from an agent-induced material swab device (Thalhammer, para. [0076]: a sample swab); and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution (Thalhammer, para. [0076]: collecting a patient sample and submerging the sample in a solution) to obtain samples.
Thalhammer further teaches that it is old and well known in the art of healthcare to link samples such that the diagnostic test results are linked to other diagnostic test results concerning a same biologic type within the database. (Thalhammer, para. [0013]: calibrator samples contain a given concentration of the analyte to be detected (other diagnostic with a same biologic type), and the samples are compared to real samples (diagnostic test result) to interpret the concentration of the analyte in the sample).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include from an agent-induced material swab device; and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution, as taught by Thalhammer, in order to obtain samples because Thalhammer teaches that such methods improve sampling.
Babcock teaches that it is old and well known in the art of healthcare to determining, by the server, certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers ([0096]: flatfield adjustment of an image) to have RGB color values that define the certain ones of the plurality of pixels as outliers ([0096]: the flatfield adjustment compensates for any variation in areas that should be “white,” which would make a color other than “white” an outlier); 
discarding, by the server, the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels ([0097]: color corrections, which would discard areas of color variation, is applied to the image);
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to determine certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers; discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels, as taught by Babcock, in order to reduce image noise because Babcock teaches that such methods normalize test strip images.

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the solution is a chemical catalyst (Jena, para. [0005]: the test strips can include electrochemical strips).

Regarding claim 14, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the testing device includes a plurality of immunoassay test strips (Jena, para. [0156]: testing includes immunoassay testing).

Regarding claim 16, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
wherein the mobile device includes a camera (Jena, Abstract: a mobile device including a camera), a viewing screen (Jena, para. [0115]: screen 310), and a software application stored thereon (Jena, para. [0115]: software stored in memory of the mobile device), and the method further comprising:
initiating operation of the camera of the mobile device (Jena, para. [0009]: the camera automatically detects colors of the colorimetric strip);
presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (Jena, para. [0105]: the image is presented on the display for alignment);
detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place Jena, para. [0105]: the preferred alignment is shown);
capturing, by the mobile device, an image of the testing device (Jena, para. [0105]: the camera captures an image);
processing, by the mobile device, the image to determine pixel count (Jena, para. [0147]) and line intensity of a test line of each of the plurality of immunoassay test strips (Jena, para. [0152]: color intensity); 
comparing, by the mobile device, one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (Jena, para. [0147]: compared to calibration target); and
presenting test results on the viewing screen of the mobile device. (Jena, para. [0146]: the results (“reports”) are displayed).

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the control is a dataset from previously conducted tests stored on a database and accessed by the software application. (Jena, para. [0017]: the calibration colors are detected by the camera and stored in memory).

Regarding claim 18, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the test results include a quantitative result (Jena, para. [0015]: the system produces a test reading, which can be a quantitative result).

Regarding claim 19, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the quantitative result includes a reaction rating (Thalhammer, para. [0084]: creating a qualitative result include the quantity of a particular analyte).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include wherein the quantitative result includes a reaction rating, as taught by Thalhammer, in order to determine quantity of analyte because Thalhammer teaches that such methods improve testing.

Regarding claim 22, Jena discloses: 
A method, comprising: 
receiving, by a server from at least one mobile device, diagnostic test results associated with a plurality of testing devices, wherein the plurality of testing devices are configured to receive a biologic from an agent-induced material swab, and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution; 
receiving, at the server, an RGB image of a first testing device from a first mobile device; 
identifying, by the server, RGB color values for a plurality of pixels of the RGB image; 
determining, by the server, certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers; 
discarding, by the server, the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels; 
creating, by the server, a single normalized value relative to a particular color of one of the RGB color values associated with the remaining pixels; 
providing, by the server, diagnostic test results based on the single normalized color value for the first testing device; 
storing, by the server, the diagnostic test results on a database associated with the server for the first testing device; 
associating, by the server, the stored diagnostic test results for the first testing device with a biologic type collected using the agent-induced material swab; and 
linking the diagnostic test results to other diagnostic test results from the plurality of testing devices based upon the biologic type associated with the diagnostic test results within the database.

Claims 5, 11, 15, 21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0072189 to Jena, et al. (“Jena”) in view of U.S. Patent Publication No. 2017/0212124 to Thalhammer, et al. (“Thalhammer”) in further view of U.S. Patent Publication No. 2015/0310634 to Babcock, et al. (“Babcock”) in further view of U.S. Patent No. 9,857,372 to Pulitzer, et al. (“Pulitzer”).

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above. However, Jena does not explicitly recite: wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG
Pulitzer teaches that it is old and well known in the art of healthcare to include wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (Pulitzer, col. 5, lines 26-29: disclosing Zika test strips with hCG detection).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG, as taught by Pulitzer, in order to provide additional care because Pulitzer teaches that such methods improve patient outcomes.

Regarding claim 11, the combination discloses each of the limitations of claim 10 as discussed above.
Pulitzer teaches that it is old and well known in the art of healthcare to include wherein the server is further configured to: receive, over a network, a notification relating to an issued prescription (Pulitzer, col. 7, line 53: information is provided to hospitals and clinics to provide prescriptions); and communicate information relating to the issued prescription over a network to a pharmacy (Pulitzer, col. 13, lines 40-43: providing a notification, such as test results, over a network to a healthcare industry individuals).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving, by the server over a network, a notification relating to an issued prescription; and communicating information relating to the issued prescription over a network to a pharmacy, as taught by Pulitzer, in order to provide additional care because Pulitzer teaches that such methods improve patient outcomes.

Regarding claim 15, the combination discloses each of the limitations of claim 14 as discussed above.
Pulitzer teaches that it is old and well known in the art of healthcare to include wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG. (Pulitzer, col. 5, lines 26-29: disclosing Zika test strips with hCG detection).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG, as taught by Pulitzer, in order to provide additional care because Pulitzer teaches that such methods improve patient outcomes.

Regarding claim 21, the combination discloses each of the limitations of claim 20 as discussed above. 
Pulitzer teaches that it is old and well known in the art of healthcare to include receiving, by the server over a network, a notification relating to an issued prescription (Pulitzer, col. 7, line 53: information is provided to hospitals and clinics to provide prescriptions); and communicating information relating to the issued prescription over a network to a pharmacy (Pulitzer, col. 13, lines 40-43: providing a notification, such as test results, over a network to a healthcare industry individuals).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include receiving, by the server over a network, a notification relating to an issued prescription; and communicating information relating to the issued prescription over a network to a pharmacy, as taught by Pulitzer, in order to provide additional care because Pulitzer teaches that such methods improve patient outcomes.

Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0072189 to Jena, et al. (“Jena”) in view of U.S. Patent Publication No. 2017/0212124 to Thalhammer, et al. (“Thalhammer”) in further view of U.S. Patent Publication No. 2015/0310634 to Babcock, et al. (“Babcock”) in further view of U.S. Patent Publication No. 2017/0011192 to Arshad, et al. (“Arshad”).

Regarding claim 10, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
send the diagnostic test results from the server to a telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server); 
send additional medical history information to the telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server).
However, Jena does not explicitly recite: wherein the server is further configured to: determine if the diagnostic test results include a positive result; present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected; and initiate a telemedicine conference with the telemedicine provider.
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the server is further configured to: determine if the diagnostic test results include a positive result (Thalhammer, para. [0083]: determining if a test is positive).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include wherein the server is further configured to: determine if the diagnostic test results include a positive result, as taught by Thalhammer, in order to determine necessary care because Thalhammer teaches that such methods improve patient care.
Arshad teaches that it is old and well known in the art of healthcare to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device (Arshad, para. [0016]: presenting a patient an option to create a telemedicine encounter, and considers test results, see para. [0123]);
determine whether the telemedicine initiation option is selected (Arshad, para. [0016]: receiving a request for an encounter); 
initiate a telemedicine conference with the telemedicine provider (Arshad, para. [0017]: placing the patient in an immediate queue).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected, as taught by Arshad, in order to provide telecare because Arshad teaches that such methods improve patient care.

Regarding claim 20, the combination discloses each of the limitations of claim 22 as discussed above, and further discloses:
send the diagnostic test results from the server to a telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server); 
send additional medical history information to the telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server).
However, Jena does not explicitly recite: wherein the server is further configured to: determine if the diagnostic test results include a positive result; present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected; and initiate a telemedicine conference with the telemedicine provider.
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the server is further configured to: determine if the diagnostic test results include a positive result (Thalhammer, para. [0083]: determining if a test is positive).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include wherein the server is further configured to: determine if the diagnostic test results include a positive result, as taught by Thalhammer, in order to determine necessary care because Thalhammer teaches that such methods improve patient care.
Arshad teaches that it is old and well known in the art of healthcare to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device (Arshad, para. [0016]: presenting a patient an option to create a telemedicine encounter, and considers test results, see para. [0123]);
determine whether the telemedicine initiation option is selected (Arshad, para. [0016]: receiving a request for an encounter); 
initiate a telemedicine conference with the telemedicine provider (Arshad, para. [0017]: placing the patient in an immediate queue).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected, as taught by Arshad, in order to provide telecare because Arshad teaches that such methods improve patient care.

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 3/8/2022, with respect to the 35 USC § 103 rejection of claims 2-21 has been considered but are not persuasive. 
Applicant argues that the color values in Jena do not suggest RGB color values. The argument has been considered, but is not persuasive. 
Applicant argues that Jena at paragraph 0119 does not teach “the single normalized value based upon remaining pixels after outliers have been moved.” The argument has been considered, but is not persuasive. The applicant has provided no reasons why Jena does not teach color normalization as claimed, nor has the Applicant provided any citations to the specification that show how the claims differ from the teachings of Jena. Furthermore, creating a “single color value…for a given detected color patch” (Jena, 0119), would necessarily require removing the outlier pixels in favor of the single color value. 
With regard to the Applicant’s argument that the references do not teach “a particular color value of one of the RGB color values that is associated with the remaining pixels after the outliers have been removed,” it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps. See, MPEP 2111.01. Indeed, removing outliers during statistical analysis is well-known1.
The argument that the “color patches” of Jena do not teach the “certain ones of the plurality of pixels,” has been considered, but is not persuasive. 
Applicant’s arguments that “[t]he results in paragraph [0009] are based upon the calibration value of the calibration card, which as stated before, the Applicant does not believe is a normalized color value as recited in Claim 2 but is certainly not a normalized value with respect to an image of a test device” is unclear, but appear to again be arguing the order of the method steps. As previously stated, it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps. See, MPEP 2111.01.
Applicant’s arguments with respect to greyscale and flat field adjustment were addressed in the Final Office Action dated 2/1/2022, and are not persuasive. Furthermore, the applicant’s argument that [n]o part of the determinations made in the flat field adjustment process of paragraph [0096] are used within the grayscale adjustment described in paragraph [0097] to determine pixels that are to be discarded” is not persuasive because the current claims do not require this limitation. 
The Applicant’s arguments with regard to the new amendments have been addressed above. 
For the reasons set forth in the 35 USC § 103 rejection of claims 2-21 above, the references cited in the rejection render amended claims 2-21 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., https://pcl.readthedocs.io/projects/tutorials/en/latest/statistical_outlier.html